Citation Nr: 0405912	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  00-04 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1990 to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating determination of 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  

During the course of this appeal, the veteran perfected the 
issue of entitlement to service connection for a cervical 
strain.  In an October 2003 rating determination, the RO 
granted service connection for cervical strain and assigned a 
10 percent disability evaluation.  This decision constitutes 
a full grant of the benefit sought and the issue of service 
connection for cervical strain is no longer before the Board.  
Grantham v. Brown, 114 F.3d 1156 (Fed Cir. 1997).


FINDING OF FACT

GERD is not of service origin.  


CONCLUSION OF LAW

GERD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the January 1999 rating 
determination, the January 2000 SOC, and the October 2003 
SSOC informed the appellant of the information and evidence 
needed to substantiate this claim.  In an April 2002 letter, 
the RO informed the veteran what he should do for his claim, 
what the VA would do, what was necessary in order to 
establish entitlement, when the information was needed., and 
where to contact VA if he had any questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations during the course of this appeal.  Moreover, in 
December 2000, the veteran appeared at a hearing before the 
undersigned Law Judge.  Following the hearing, the Board 
remanded this matter for further development, including 
informing the veteran of the VCAA, obtaining additional 
records, and performing a VA examination.  The requested 
development was accomplished insofar as possible. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of service 
connection for GERD, a substantially completed application 
was received in November 1997.  Thereafter, in a January 1999 
rating decision the issue of service connection for GERD was 
denied.  Only after that rating action was promulgated did 
the AOJ, in an April 2002 letter, provide notice to the 
claimant regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence would be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertained to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on April 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  In addition to the April 
2002 letter, the Board, in its June 2001 remand, informed the 
veteran of the evidence he should submit.  The veteran was 
also notified of the VCAA laws and regulations as part of the 
October 2003 SSOC.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

A review of the veteran's service medical records reveals 
that in August 1990, he was seen with complaints of 
constipation and blood in his stool.  A diagnosis of fecal 
impaction was rendered at that time.  At the time of an 
August 22, 1990, follow-up visit, x-rays of the abdomen were 
noted to be within normal limits.  At the time of an August 
24, 1990, visit, the veteran was diagnosed as having acute 
gastroenteritis.  

In September 1990, the veteran seen with complaints of 
recurrent diarrhea.  He reported having lost 10-15 lbs. in 
the past month.  At the time of a September 11, 1990, 
internal medicine consult, the veteran was noted to have had 
diarrhea for three weeks.  A diagnosis of IBD etiology 
questionable was rendered at that time.  A sigmoid biopsy was 
performed.  At the time of a September 24, 1990, follow-up, 
the veteran's biopsy was noted to have revealed infectious 
colitis.  At the time of an October 15, 1990, follow-up 
visit, the veteran's viral/bacterial colitis was noted to be 
improving.  

In February 1992, the veteran reported that he had coughed up 
chunks of blood.  He also reported that his stomach hurt.  A 
diagnosis of a viral upper respiratory infection was rendered 
at that time.  In September 1993, the veteran was again seen 
with complaints of abdominal cramping and diarrhea.  A 
diagnosis of constipation was rendered.  

At the time of the veteran's January 1994 service separation 
examination, normal findings were reported for the abdomen 
and viscera and anus and rectum.  On his January 1994 service 
separation report of medical history, the veteran checked the 
"no" boxes when asked if he had or had ever had frequent 
indigestion or stomach, liver, or intestinal trouble.  

In November 1997, the veteran requested service connection 
for GERD.  Treatment records obtained in conjunction with the 
veteran's claim reveal that at the time of a November 1996 
Gulf War registry examination, the veteran indicated that he 
had been bothered by coughing and gagging since returning 
from the Gulf War.  He also noted having frequent heartburn, 
more than three times per week.  He stated that a private 
physician had told him that he had GERD.  The veteran also 
reported having lower abdominal pain but no gas.  He further 
noted having two or three days of loose stools followed by 
normal stools.  He also had occasional periods of 
constipation.  Physical examination revealed an unremarkable 
abdomen.  There was no mass, tenderness, or organmegaly.  A 
diagnosis of GERD was rendered at that time.  GERD was also 
diagnosed in December 1996 and February 1997.  

Private treatment records obtained in conjunction with 
veteran's claim reveal that at the time of a June 1995 visit, 
the veteran reported having a couple of years of abdominal 
pain.  It was noted that in November 1994, the veteran had 
had three days of severe pain associated with vomiting.  An 
upper endoscopy revealed mild distal esophagitis and mild 
linear streaks of erythema in the stomach consistent with 
mild gastritis.  

In May 1998, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he 
started having heartburn while he was in the service and 
complained about it.  He stated that he saw a private 
physician about a year later and had an EGD performed which 
revealed some reflux.  He was started on some medication but 
his symptoms continued to worsen.  He noted that the 
medication helped somewhat but that he still had heartburn in 
the evening.  He reported having stomach pains on occasion 
about an hour or so after eating.  A colonoscopy performed in 
the past was negative.  There was no blood in the stool, no 
black tarry stools, no nausea or vomiting, and no melena or 
hematochezia.  The veteran's appetite was ok and his weight 
was stable.  

Physical examination revealed a nontender abdomen that was 
nondistended.  Bowel sounds were present and there was no 
palpable organmegaly or masses.  Rectal examination showed a 
hemocult negative stool.  

It was the examiner's impression that the veteran had fairly 
severe GERD.

An Upper GI series performed at that time revealed that the 
esophagus was normal in size, shape, and caliber.  A 
diagnosis of reflux to the level of the clavicles was 
rendered at that time.  

At the time of a March 2000 VA outpatient visit, the veteran 
was noted to have had GERD for approximately four years.  

In May 2000, the veteran had laparoscopic Nissen 
fundoplication performed on him to help his GERD.  

At the time of his December 2000 hearing before the 
undersigned Law Judge, the veteran testified that he was 
initially diagnosed with Crohn's Disease in 1990 but a biopsy 
performed at that time ruled this out.  The veteran indicated 
that he was never diagnosed as having reflux while inservice.  
He stated that he had problems with his stomach throughout 
service.  The veteran noted that he would have to go to the 
bathroom for a long time and that he had stomach cramping.  
He reported that he had had surgery in May 2000.  The 
veteran's wife testified that he was complaining of 
gastrointestinal problems right after he separated from the 
military.  

In June 2001, the Board remanded this matter for development, 
to include a VA examination.  

In a May 2002 statement in support of claim, the veteran's 
parents indicated that they remembered the veteran 
experiencing abdominal problems in 1990.  They noted that the 
record demonstrated that he was treated for gastrointestinal 
problems inservice.  

In June 2003, the veteran was afforded the requested VA 
examination.  At the time of the examination, the veteran 
reported that he began having stomach problems at the end of 
his military career.  He noted complaining of heartburn and 
stomach problems but no diagnostic testing was performed at 
that time.  The examiner observed that the veteran had 
surgery performed in May 2000.  The veteran indicated that 
his nocturnal cough had resolved but that he continued to 
have dysphagia.  He stated that solids were sometimes hard to 
swallow and that things would get stuck in the mid-esophagus.  
He reported that he would drink excess liquids to prevent 
food from becoming stuck.  He noted that his reflux would 
occur approximately one time per month.  His appetite had 
been fairly good and his weight stable over the past year.  
The veteran also reported generalized abdominal cramps with 
alternating diarrhea and constipation and indicated that he 
had been diagnosed by his primary medical care physician as 
having mild irritable bowel symptoms.  

Physical examination revealed normal bowel sounds.  There was 
no organmegaly or masses.  Diagnoses of classic GERD and 
irritable bowel syndrome were rendered.

The examiner indicated that there were no military records 
available for review so she could not answer the question of 
whether it was at least as likely as not that the veteran's 
diagnosed disorders were related to service.  

In a July 2003 follow-up report, the VA examiner indicated 
that the claims folder had now been made available for 
review.  The examiner noted that the service medical records 
revealed that the veteran had complaints in 1990 of the lower 
gastrointestinal tract.  He had diarrhea and underwent an 
evaluation.  A flexible sigmoidoscopy and biopsy showed that 
the veteran had probable infectious colitis.  He was not 
diagnosed with Crohn's Disease.  An upper gastrointestinal 
and small bowel follow through was also normal.  In September 
1993, the veteran also had some complaints, mostly referable 
to the lower gastrointestinal tract with alternating diarrhea 
and constipation.  She noted that the veteran did complain of 
feeling bloated but that there were no complaints such as 
reflux or indigestion.  

The examiner observed that the service medical records did 
not reveal a diagnosis of GERD nor did the veteran have 
symptoms that were referable to a hiatal hernia or GERD 
during his military career.  

The examiner noted that the veteran did have complaints 
similar to irritable bowel syndrome with alternating diarrhea 
and constipation in the military and for this reason 
irritable bowel syndrome warranted service connection.  
(Service connection has been granted for irritable bowel 
syndrome.)

The Board notes the veteran's belief that his current GERD is 
related to his period of service.  However, as a lay person, 
he is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Moreover, the June 2003 VA examiner, in her 
July 2003 follow-up report, indicated that that the service 
medical records did not reveal a diagnosis of GERD nor did 
the veteran have symptoms that were referable to a hiatal 
hernia or GERD during his military career.  The medical 
opinion from the VA examiner is more probative than the 
veteran's beliefs and is given more weight based upon the 
detail provided and the fact that the examiner performed a 
thorough examination of the veteran and a comprehensive 
review of the claims folder prior to rendering her opinion.  

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating the onset of his current 
GERD to his period of service are in conflict with the 
service medical records and the service discharge 
examination.  The objective medical evidence is more 
probative than the veteran's more recent assertions of 
continuous symptoms since service. The Board is sympathetic 
to the veteran's beliefs; however, the evidence shows that 
any current GERD is not related to his period of service.  
Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

Service connection for GERD is denied.  




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



